                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


GEMSHARES LLC,                           )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )             Case No. 17 C 6221
                                         )
ARTHUR JOSEPH LIPTON and                 )
SECURED WORLDWIDE, LLC.,                 )
                                         )
                    Defendants.          )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      The Court found in favor of plaintiff GemShares LLC as to liability on its claim for

breach of contract against defendant Arthur Lipton. The claim involved GemShares'

operating agreement, which barred its investors, including Lipton, from competing with

the company. Lipton later formed Secured Worldwide LLC (SWW), which applied for a

patent on a product that arguably was based on GemShares' intellectual property.

      In a separate federal lawsuit involving SWW and another one of its investors,

Cormac Kinney, a court concluded that Lipton had fraudulently represented that SWW

had permission to use GemShares' intellectual property. In the present case, the Court

concluded that under the doctrine of issue preclusion, the findings in the SWW-Kinney

lawsuit precluded Lipton and SWW from disputing the allegation that Lipton had

breached the non-compete agreement. GemShares LLC v. Lipton, No. 17 C 6221,

2019 WL 330470, at *5 (N.D. Ill. Jan. 25, 2019).

      In a later ruling, the Court ruled that this entitled GemShares to summary
judgment on its breach of contract claim against Lipton. GemShares LLC v. Lipton, No.

17 C 6221, 2019 WL 587392, at *2 (N.D. Ill. Feb. 13, 2019). The Court thereafter

denied Lipton's motion for reconsideration. Order of Mar. 18, 2019 (dkt. no. 206). More

recently, the Court issued a permanent injunction barring Lipton and SWW from

violating the non-compete agreement and also ordered the assignment to GemShares

of Lipton's interest in a particular SWW patent application. GemShares LLC v. Lipton,

No. 17 C 6221, 2019 WL 3287838, at *4-6 (N.D. Ill. July 2, 2019). In that ruling, the

Court left open the question of GemShares' entitlement to attorney's fees under a fee-

shifting provision in the operating agreement, because GemShares had asserted other

claims that had not yet been adjudicated.

       GemShares has now filed a motion seeking attorney's fees under the operating

agreement and 35 U.S.C. § 285 as well as a further injunction directing the assignment

to GemShares of any rights that GemShares may retain in the SWW patent application

and any other intellectual property within the scope of the non-compete agreement.

GemShares represents that once the Court enters a fee award and injunctive relief, it

will dismiss its remaining claims, thus concluding the litigation before this Court except

for efforts at collection. Pl.'s Mem. in Support of Pl.'s Mot. for Enforcement of Fee

Shifting Provision (hereafter Pl.'s Opening Mem.). at 1.

       GemShares has separately moved under Federal Rule of Civil Procedure 64 for

an order permitting it to take collection-related discovery and freeze Lipton's assets in

anticipation of a judgment.

       The Court addresses both motions in this decision.




                                             2
                                       Discussion

1.     Attorney's fees and expenses

       GemShares' fee request under the operating agreement is directed at Lipton, the

other contracting party. 1 Its fee request under section 285 is directed at SWW. See

Pl.'s Reply Mem. (dkt. no. 323) at 8. GemShares asks to recover fees of $1,471,703.65

and expenses of $59,638.46, for a total of $1,531,342.11. In support, it has provided

the invoices it received from its attorneys and a summary that breaks down the

requested fees by task.

       The Court begins with the request for fees against SWW under 35 U.S.C. § 285.

Section 285 does not automatically award fees to the prevailing party (or to a prevailing

patent holder) in a suit under the patent laws. Rather, the statute permits a court to

award reasonable attorney's fees to the prevailing party only "in exceptional cases." An

exception case is "one that stands out from others with respect to the substantive

strength of a party’s litigating position (considering both the governing law and the facts

of the case) or the unreasonable manner in which the case was litigated." Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). "[T]here is no

precise rule or formula for making these determinations"; a court considers the totality of

the circumstances. Id.

       GemShares, however, makes no attempt to show in its motion how its case

against SWW meets the statutory requirement of an "exceptional case." It does not

address the point at all. Perhaps there is a viable argument in favor of GemShares'




1GemShares does not suggest, and certainly does not support any contention, that the
operating agreement entitles it to recover fees against SWW.
                                             3
implicit contention that the case is exceptional, but making that argument was

GemShares' job, not the Court's job. GemShares has forfeited its request for fees

under section 285 by failing to address the point.

       By contrast, there is no question that GemShares is entitled to attorney's fees

against Lipton in some amount under the GemShares operating agreement's fee-

shifting provision. Section 14.04 of the operating agreement states as follows:

              14.04 Prevailing Party's Attorneys' Fees and Costs. Except as
       may be otherwise expressly provided herein and then only in such limited
       instances and circumstances as is so otherwise provided, any party who
       or which shall substantially prevail in any litigation brought to enforce any
       of the obligations of this agreement or otherwise brought in connection
       with any dispute regarding this agreement shall be entitled to the payment
       of reasonable attorneys' fees, court costs, and related legal expenses
       upon written demand served upon the non-prevailing party or parties.
       Such non-prevailing parties shall be jointly and severally liable for the
       payment of reasonable attorneys' fees, court costs, and related legal
       expenses as aforesaid.

Operating Agr. (dkt. no. 84-2) § 14.04.

       GemShares has substantially prevailed against Lipton in this litigation. It

obtained summary judgment against him on its claim for breach of the operating

agreement and has already obtained significant relief, specifically an assignment of

Lipton's interest in SWW's patent application. Lipton's response to GemShares' motion

for fees largely consists of an attempt to relitigate the merits of the claim for breach of

the non-compete agreement, as well as other claims not at issue on the motion for fees.

These arguments are misplaced in the present context. The Court considered any

arguments appropriately made by Lipton when it ruled on the question of issue

preclusion, granted summary judgment in favor of GemShares on its claim for breach of

the non-compete agreement, and denied Lipton's motion for reconsideration.



                                              4
       The real question is whether GemShares' fee request is "reasonable" within the

meaning of section 14.04 of the operating agreement. At first blush, there is a good

deal to suggest that the answer is no. The case appears to have been significantly

overstaffed. Time was charged by twelve attorneys at Gibbons P.C., eight of them

partners ("directors," as Gibbons calls them), as well as six billing non-attorneys at the

firm; seven attorneys from "local counsel" Levin Ginsburg, four of whom are partners;

and a partner at Vedder Price—in other words, twenty attorneys. And the time charged

for certain tasks appears to be seriously out of whack. For example, nearly $71,000

was charged for the brief in opposition to defendants' motion to dismiss and the brief in

opposition to defendants' motion for reconsideration of the ruling on the motion to

dismiss. Assuming an average rate of $500 per hour, that's 140 hours, which in the

Court's view is way more than was reasonably warranted on two briefs that only

involved a subset of the claims SWW asserted. Similarly, nearly $181,000 was charged

for preparing for, taking, and defending eight depositions, which means about $22,000

per deposition (44 hours if one assumes an average rate of $500), which again seems

to be well beyond the high end of the reasonableness scale. In addition, a total of

nearly $70,000 (140 hours at an assumed rate of $500 per hour) dealing with motions

by four law firms to withdraw from representing defendants, which seems outlandishly

high even though these were reasonably significant steps in the litigation.

       But judicial review of "reasonable attorney's fees" required under a contractual

indemnity arrangement like the one at issue here is not the same as review of a fee

petition under a fee-shifting statute. See Medcom Holding Co. v. Baxter Travenol Labs.,

Inc., 200 F.3d 518, 521 (7th Cir. 1999). Specifically, "[u]nder the contract the initial



                                             5
question is whether the outlay [of fees] is one 'resulting from' [defendant's]

misrepresentation or breach of the agreement. If the answer is yes, then the next issue

is whether the attorneys' fees were reasonable," in other words, "were they fees that

commercial parties would have incurred and paid knowing that they had to cover the

outlay themselves." Id. And on the latter point, "[i]nstead of doing a detailed, hour-by-

hour review after the fashion of a fee-shifting statute . . ., the district court should

[should undertake] an overview of [plaintiff's] aggregate costs to ensure that they were

reasonable in relation to the stakes of the case and [defendant's] litigation strategy . . . ."

Id.

       Judging from the invoices (in particular the documentation showing receipts and

current amounts due), however, the requested fees and expenses all got paid. This

"strongly implies that they meet market standards. The fees in dispute here are not pie-

in-the-sky numbers that one litigant seeks to collect from a stranger but would never

dream of paying itself. These are bills that [plaintiff] actually paid in the ordinary course

of its business." Id. at 520. Given that highly significant circumstance—GemShares, a

sophisticated commercial party, actually incurred and paid the fees in question even

though it knew it might be stuck with the bill and unable to shift it—the Court concludes

that the overall fee-and-expense request meets the operating agreement's

reasonableness standard.

       Lipton makes no significant argument that the requested fees do not meet the

contractual standard. He makes five points. The second, that the case is not over and

thus total fees cannot be determined, lacks merit. The question under the contract is

whether GemShares substantially prevailed, and it has. Perhaps GemShares could



                                               6
have waited until later to petition for fees, but by seeking a fee award earlier it

disadvantages only itself, because it is effectively foregoing fees that might be awarded

for work performed later. Lipton's third point is that he has not been able to present

evidence that would show GemShares' claims lack merit and that it has perpetrated a

fraud on the court. But Lipton had a fair opportunity to oppose GemShares' request for

summary judgment, so the contention that he has been prevented from defending

himself lacks merit. Lipton's fourth point also lacks merit; he says that if the case

progresses he may prevail on some issues. But as the Court understands GemShares'

representations, it will drop the rest of its claims once the Court rules on its current

requests for relief. At that point the case will be over.

       Lipton's other two points are at least colorable. He argues that any fees and

expenses relating to claims that GemShares is dropping—mainly the patent

infringement claim, one supposes—should be eliminated, because it did not prevail on

those claims. And Lipton also argues that requests for fees for litigation other than the

present lawsuit should be deducted.

       The Court begins with the latter point (Lipton's objection 1). GemShares is

asking to recover a little under $43,000 for fees associated with the GemShares v.

Lipton case that was filed in federal court in New York in 2017, and a little under

$166,000 for fees associated with SWW's bankruptcy. The fees related to SWW's

bankruptcy are not recoverable under the operating agreement's fee-shifting provision.

SWW was not a party to the contract, so it is not clear, at least not on the surface, how

fees incurred in SWW's bankruptcy (largely, the Court assumes in an effort to get the

automatic stay lifted so that GemShares could proceed against SWW) constitute fees



                                              7
incurred in, as required, "litigation brought to enforce any of the obligations of [the

operating] agreement or otherwise brought in connection with any dispute regarding this

agreement." And GemShares has not addressed this question on its merits, either in its

opening memorandum or even in its reply after Lipton made the argument. The Court

concludes that GemShares has forfeited the point. The same is true of the fees

incurred in the New York GemShares v. Lipton lawsuit. GemShares makes no effort to

explain how these fees are recoverable and thus has forfeited the point. The Court

reduces the fee request by $208,733.05 ($42,908.50 + $165,824.55) on account of

these objections.

See Pl.'s Ex. E (dkt. no. 297-2).

       Lipton's other remaining point (objection 5) concerns claims on which

GemShares has not prevailed. As indicated, one assumes that this is directed at the

patent infringement claim, which GemShares has represented to the Court it will drop.

But this claim at least constitutes "litigation . . . otherwise brought in connection with any

dispute regarding [the operating] agreement," even if it arguably might not entail

"litigation brought to enforce . . . the obligations of [the] agreement." Specifically, the

patent infringement claim involves the very product whose development by Lipton in

connection with SWW constitutes the claimed breach of the non-compete agreement.

Thus the patent infringement claim was brought "in connection with" the litigation over

Lipton's claimed breach of the operating agreement. For this reason, the Court

overrules Lipton's contention that fees related to the patent infringement claim should be

deducted.

       For these reasons, the Court awards GemShares a total of $1,322,609.06



                                              8
against Lipton in attorney's fees and costs but overrules GemShares' request for a fee

award against SWW.

2.    Assignment of "creations"

      One aspect of GemShares' request for further injunctive relief is simple. It seeks

a further order with respect to SWW. The Court has already entered a judgment

against SWW (also known as American Diamond Mint, LLC) "assigning any rights [and]

interests in U.S. Patent Application No. 14/619,333, including any interests assigned or

owed to Secured Worldwide, LLC by its employees, officers, members, contractors, or

agents, including Jay Plourde, to plaintiff Gemshares LLC." Am. Judg. (dkt. no. 335).

At the request of the bankruptcy judge in the SWW case, GemShares now asks for an

order stating that "to the extent SWW retains any rights and interests in" the patent

application, those are assigned and transferred to GemShares. The Court believes it

already did that, but because there is apparently some doubt, this request is granted.

      GemShares' other request is trickier: it seeks an order assigning to it "any other

of SWW's Creations (as defined by the Operating Agreement)" and enjoining the

defendants "from using or disclosing in any way any such Creations." Pl.'s Opening

Mem. at 18-19. The operating agreement defines "Creations" as follows:

      "Creations" means any invention, discovery, idea, concept, original work
      of authorship, design, process, development, improvement, or trade
      secret, including all Confidential Information and all Proprietary
      Information, as defined herein, whether or not patentable or registrable
      under patent, copyright or similar laws, which the Interest Holder may
      solely or jointly conceive or develop, or acquire free of restrictions, or
      reduce to practice during the period of active involvement, as defined
      below, (i) relating to "Gemstone Financial Products," as referenced in
      Section 3.01 hereof, or relating to any present or reasonably
      anticipated business and purpose of the Company, as set forth and
      defined in Section 3.01 (a) and (b) hereof, or (ii) created or otherwise
      developed at any time using equipment, supplies, facilities, information or

                                            9
       proprietary rights, inventions or other property of the Company, including,
       but not limited to, any or all of the Confidential Information, Proprietary
       Information, Gemstone Financial Products, and the Patent Interest of the
       Company.

Operating Agr. § 3.04(a)(1). The terms "Confidential Information" and "Proprietary

Information," used in the definition of "Creations," are defined as follows:

       "Confidential Information" and "Proprietary Information" means information
       (including information created by each Interest Holder) which is not
       generally known about the Company and, including without limitation,
       information about any and all other products, projects, developmental or
       experimental work, computer programs, data bases, knowhow, processes,
       formulas, customers, suppliers, business plans, marketing plans and
       strategies, finances, or personnel, and information of the Company or
       obtained from third parties under confidentiality agreements and,
       including, without limiting the generality of the foregoing confidential and
       proprietary information or matters within the scope of and as defined
       under: the provisions and protective covenants of Article 12, Confidential
       Information, hereof; Creations, as defined in Section 3.04(a)(1) hereof;
       and Gemstone Financial Products, as defined in Section 3.01(a) hereof.
       Confidential Information shall not include (i) information in the public
       domain or (ii) information made available to each Interest Holder or the
       Company from other sources which are not subject to an obligation of
       confidentiality.

Id. § 3.04(a)(2).

       This covers a wide range of territory. The Court quite seriously doubts that an

injunction that—as GemShares asks—quotes these provisions and directs the

assignment to GemShares of anything covered by them would meet the particularity

requirements for an injunction. Under the Federal Rules of Civil Procedure, an

injunction must "state its terms specifically; and . . . describe in reasonable detail—and

not by referring to the complaint or other document—the act or acts restrained or

required." Fed. R. Civ. P. 65(d)(1)(B)-(C). Under this rule, an injunction must "contain

enough content to permit effective enforcement," Auto Driveaway Franchise Sys., LLC

                                             10
v. Auto Driveaway Richmond, LLC, 928 F.3d 670, 677 (7th Cir. 2019), and this one

wouldn't under the circumstances, given the combination of its generality and breadth.

Presumably GemShares knows, or should know given its conduct of extensive

discovery (for which its attorneys have billed nearly $350,000), what exactly SWW and

Lipton have that should be conveyed pursuant to the operating agreement's terms. But

GemShares has not described this at all in its briefing. The Court concludes that

GemShares has failed to support a request for an injunction beyond what the Court has

already ordered (as supplemented in this decision) and therefore overrules the request.

3.     Asset freeze and collection-related discovery

       GemShares expresses concern—citing allegations or findings of earlier asset

transfers—that Lipton will dispose of or transfer assets to avoid collection of a judgment,

and it asks the Court to freeze his assets. But a district court has "no authority to issue

a preliminary injunction preventing [a party] from disposing of [its] assets pending

adjudication of [the opposing party's] claim for money damages." Grupo Mexicano de

Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 333 (1999). The Court

overrules GemShares' request while noting that, as of the last court date in late

November 2019, Lipton was the debtor in a pending federal bankruptcy case. Thus if

he transfers assets without obtaining the bankruptcy court's approval, he faces criminal

penalties under 18 U.S.C. § 152, in addition to whatever civil proceedings might arise

from the transfer or disposition of assets in anticipation of a judgment.

       The Court also notes that because GemShares has represented that it will

dismiss its remaining claims against Lipton upon disposition of the present motions, it

will at that point be able to obtain a final judgment against Lipton. This, in turn, will



                                              11
permit GemShares to serve appropriate process on Lipton and others who might hold

assets on his behalf to discover potentially leviable assets. Assuming GemShares

follows state-law procedure in aid of collection and execution, see Fed. R. Civ. P. 69(a),

Illinois procedure permits service of citations to discover assets upon a judgment debtor

and others who may be holding assets in which the judgment debtor has an interest,

see 735 ILCS 5/2-1402(a), and service of a citation operates as an injunction barring

transfer of assets of the judgment debtor or in which he has an interest pending

conclusion of the citation proceedings, see id. 2-1402(f)(1). In short, if GemShares acts

promptly in getting to the Court the necessary language for a judgment, disposing of its

remaining claims, and serving appropriate post-judgment process, it will effectively have

its asset freeze in relatively short order.

       Finally, GemShares seeks leave to serve asset-discovery-related document

requests and interrogatories upon Lipton. The Court denies this request, without

prejudice to GemShares obtaining discovery in aid of the judgment, following

appropriate procedures, once a judgment is entered.

                                         Conclusion

       For the reasons stated above, plaintiff's motion for leave to file under seal [309] is

granted; plaintiff's motion for relief under Federal Rule of Civil Procedure 64 [306] is

denied without prejudice; and plaintiff's motion for enforcement of fee-shifting provision

and obligation to assign creations [297] is granted in part and denied in part as stated in

this order. By no later than 1/6/2020, plaintiff is to take appropriate steps to dismiss its

remaining claims as it has represented and is to make a filing that includes appropriate

language for entry of judgment against Lipton and for the allowed modification to the



                                              12
injunction order.

Date: January 2, 2020

                             ________________________________
                                  MATTHEW F. KENNELLY
                                  United States District Judge




                        13
